Case 1:18-cv-00950-LO-JFA Document 676 Filed 01/15/20 Page 1 of 4 PageID# 29070



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA

  SONY MUSIC ENTERTAINMENT, et al.,

                  Plaintiffs,

         v.                                                 Case No. 1:18-cv-00950-LO-JFA

  COX COMMUNICATIONS, INC., et al.,

                  Defendants.



    STIPULATION REGARDING COX’S ANTICIPATED MOTIONS PURSUANT TO
              FEDERAL RULES OF CIVIL PROCEDURE 50 AND 59

        WHEREAS, on December 19, 2019, a jury in the above-captioned matter delivered a

 verdict, which was filed by the Court on the same day. ECF No. 669.

        WHEREAS, following the verdict, the Court indicated its intention not to enter judgment

 on the verdict until post-trial motions practice was complete, and instructed the parties to agree to

 a schedule for such motions.

        WHEREAS, the parties have since met and conferred regarding a schedule for Cox’s

 anticipated motions pursuant to Federal Rules of Civil Procedure 50 and 59 and reached an

 agreement.

        IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs and Cox that:

        1. Cox’s motions pursuant to Federal Rules of Civil Procedure 50 and 59 shall be filed by

              5:00 p.m. Eastern time on January 31, 2020;

        2. Plaintiffs’ oppositions to Cox’s motions pursuant to Federal Rules of Civil Procedure

              50 and 59 shall be filed by 5:00 p.m. Eastern time on February 28, 2020;




                                                  1
Case 1:18-cv-00950-LO-JFA Document 676 Filed 01/15/20 Page 2 of 4 PageID# 29071



        3. Cox’s replies in further support of its motions pursuant to Federal Rules of Civil

           Procedure 50 and 59 shall be filed by 5:00 p.m. Eastern time on March 13, 2020.

 Dated: January 15, 2020                           Respectfully submitted,

                                                   s/ Thomas M. Buchanan
                                                   Thomas M. Buchanan (VSB No. 21530)
                                                   WINSTON & STRAWN LLP
                                                   1700 K Street, NW
                                                   Washington, DC 20006-3817
                                                   Tel: (202) 282-5787
                                                   Fax: (202) 282-5100
                                                   Email: tbuchana@winston.com
                                                   Attorney for Defendants Cox
                                                   Communications, Inc. and CoxCom, LLC

                                                   s/ Scott A. Zebrak.          .
                                                   Scott A. Zebrak (VSB No. 38729)
                                                   Matthew J. Oppenheim (pro hac vice)
                                                   Jeffrey M. Gould (pro hac vice)
                                                   OPPENHEIM + ZEBRAK, LLP
                                                   5225 Wisconsin Avenue, NW, Suite 503
                                                   Washington, DC 20015
                                                   Tel: 202-480-2999
                                                   Attorneys for Plaintiffs




                                               2
Case 1:18-cv-00950-LO-JFA Document 676 Filed 01/15/20 Page 3 of 4 PageID# 29072



 Of Counsel for Defendants

 Michael S. Elkin (pro hac vice)
 Thomas Patrick Lane (pro hac vice)
 Sean R. Anderson (pro hac vice)
 WINSTON & STRAWN LLP
 200 Park Avenue
 New York, NY 10166-4193
 Tel: (212) 294-6700
 Fax: (212) 294-4700
 Email: melkin@winston.com
 Email: tlane@winston.com
 Email: sranderson@winston.com

 Jennifer A. Golinveaux (pro hac vice)
 Thomas J. Kearney (pro hac vice)
 WINSTON & STRAWN LLP
 101 California Street, 35th Floor
 San Francisco, CA 94111-5840
 Tel: (415) 591-1000
 Fax: (415) 591-1400
 Email: jgolinveaux@winston.com
 Email: tkearney@winston.com

 Michael L. Brody (pro hac vice)
 WINSTON & STRAWN LLP
 35 W. Wacker Dr.
 Chicago, IL 60601
 Telephone: (312) 558-5600
 Facsimile: (312) 558-5700
 Email: mbrody@winston.com

 Diana Hughes Leiden (pro hac vice)
 WINSTON & STRAWN LLP
 333 S. Grand Avenue, Suite 3800
 Los Angeles, CA 90071
 Tel: (213) 615-1700
 Fax: (213) 615-1750
 Email: dhleiden@winston.com




                                         3
Case 1:18-cv-00950-LO-JFA Document 676 Filed 01/15/20 Page 4 of 4 PageID# 29073



                                 CERTIFICATE OF SERVICE

        I certify that on January 15, 2020, a copy of the foregoing STIPULATION

 REGARDING COX’S ANTICIPATED MOTIONS PURSUANT TO FEDERAL RULES OF

 CIVIL PROCEDURE 50 AND 59 was filed electronically with the Clerk of Court using the ECF

 system, which will send notifications to ECF participants.



                                                     /s/ Thomas M. Buchanan
                                                     Thomas M. Buchanan (VSB No. 21530)
                                                     1700 K Street, NW
                                                     Washington, DC 20006-3817
                                                     Tel: (202) 282-5787
                                                     Fax: (202) 282-5100
                                                     Email: tbuchana@winston.com

                                                     Attorney for Cox Communications, Inc.
                                                     and CoxCom, LLC
